AMENDMENT OF PROMISSORY NOTES, OPTIONS, WARRANTS AND DEBENTURES


This agreement concerning Amendment of Promissory Notes, Options, Warrants and
Debentures is being entered into on June 16, 2011 effective as of February
1, 2011, (this “Agreement”), by and between BioCube, Inc. (formerly known as
Alliance Network Communications Holdings, Inc.) a Delaware corporation,
(“BioCube”), LeadDog Capital, LP, a limited partnership organized under the laws
of Delaware (“LeadDog LP”) and LeadDog Capital Markets, LLC and limited
liability company organized under the laws of the state of New York (“LeadDog
LLC”).
 
 
WHEREAS, BioCube and LeadDog LP closed on a number of transactions in which
LeadDog LP loaned to BioCube and Alliance Network Communications Holdings, Inc.
various amounts pursuant to the terms of Promissory Notes, Options, Warrants and
Debentures;


WHEREAS, pursuant to various transactions involving LeadDog LLC, BioCube issued
various Warrants to LeadDog LLC; and


WHEREAS, BioCube, LeadDog LP and LeadDog LLC are entering into this Agreement to
amend a particular provision known as the “4.99% clause”, to change the
conversion price to a fixed conversion price with respect to the Debentures and
Promissory Notes, and to extend the maturity dates of the Promissory Notes,
Options, Warrants and Debentures to January 15, 2014.
 
 
NOW, THEREFORE, in consideration of the foregoing and the covenants, agreements
and warranties contained herein, the sufficiency of which as consideration is
hereby acknowledged, the parties agree as follows:


1.           The parties agree that based on past funding of BioCube by LeadDog
LP, possible future funding to be provided by LeadDog LP, and the due diligence
and document preparation performed by LeadDog LLC it would be in the best
interests of BioCube, LeadDog LP and LeadDog LLC to amend any and all of the
4.99% clauses that appear in any of the Promissory Notes, Options, Warrants and
Debentures to allow for conversion and ownership of BioCube shares by LeadDog LP
and LeadDog LLC up to a combined total of 9.99%. and do hereby agree to make
such amendment. This amendment shall be retroactive to the earlier of February
1, 2011 or the original issuance date of each Promissory Note, Option, Warrant
and Debenture issued by BioCube and/or Alliance Network Communications Holdings,
Inc.
 
2.           Section 3.2(c) of the Debentures is hereby amended to read as
follows:
 
Conversion Rate.  Holder is entitled to convert the face amount of this
Debenture, plus accrued interest, anytime following the issuance of the
Debenture, at $.0.03 (“Conversion Price’).  No fractional shares or scrip
representing fractions of shares will be issued on conversion, but the number of
shares issuable shall be rounded up or down, as the case may be, to the nearest
whole share.
 
This amendment shall be retroactive to the earlier of February 1, 2011 or the
original issuance date of each Debenture issued by BioCube and/or Alliance
Network Communications Holdings, Inc.
 
    3.           Section 3 of the Promissory Notes shall be amended to read as
follows:
 
PREPAYMENT.  The Corporation may at any time and from time to time prepay the
principal or interest of this Note in whole or in part without penalty. Any
prepayment of this Note shall be applied first to accrued interest to the date
of prepayment and thereafter to the principal amount of the Note. Holder is
entitled to convert the face amount of this Note, plus accrued interest, anytime
following the issuance of the Note, at $.0.03 (“Conversion Price’).  No
fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded up or down, as
the case may be, to the nearest whole share.
 
This amendment shall be retroactive to the earlier of February 1, 2011 or the
original issuance date of each Debenture issued by BioCube and/or Alliance
Network Communications Holdings, Inc.
 
4.           The due dates or maturity dates as they may be referred to in each
Promissory Note, Option, Warrant and Debenture issued by BioCube and/or Alliance
Network Communications Holdings, Inc. are hereby extended to January 15, 2014.
 
This amendment shall be retroactive to the earlier of February 1, 2011 or the
original issuance date of each Promissory Note, Option, Warrant and Debenture
issued by BioCube and/or Alliance Network Communications Holdings, Inc.
 
5.           The exercise price of the Warrants and Options shall remain
unchanged.
 
6.           Miscellaneous


a.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings between such parties with
respect to such subject matter. This Agreement may be amended, modified or
supplemented but only in a writing signed by BioCube, LeadDog LP and LeadDog
LLC.


b.           Severability.  If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality and enforceability of
the other provisions hereof shall not be affected thereby.


c.           All pronouns and any variations thereof used herein shall be deemed
to refer to the masculine, feminine, impersonal, singular or plural, as the
identity of the person or persons may require.


                d.  Neither this Agreement nor any provision hereof shall be
waived, modified, changed, discharged, terminated, revoked or canceled, except
by an instrument in writing signed by the party effecting the same against whom
any change, discharge or termination is sought.


e.           This Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of New York, as such laws are
applied by New York courts to agreements entered into, and to be performed in,
New York by and between residents of New York, and shall be binding upon the
undersigned, the undersigned's heirs, estate and legal representatives and shall
inure to the benefit of the parties and their successors.  If any provision of
this Agreement is invalid or unenforceable under any applicable statue or rule
of law, then such provisions shall be deemed inoperative to the extent that it
may conflict therewith and shall be deemed modified to conform to such statute
or rule of law.  Any provision hereof that may prove invalid or unenforceable
under any law shall not affect the validity or enforceability of any other
provision hereof.
 
        f.          This Agreement may be executed in two or more counterparts,
all of which taken together shall constitute one instrument.  Execution and
delivery of this Agreement by exchange of facsimile copies bearing the facsimile
signature of a party shall constitute a valid and binding execution and delivery
of this Agreement by such party.  Such facsimile copies shall constitute
enforceable original documents.


g.           Enforcement.  Should it become necessary for any party to institute
legal action to enforce the terms and conditions of this Agreement, the
successful party shall be awarded reasonable attorneys’ fees and costs.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


BIOCUBE, INC.




By_____/s/ Boris Rubizhevsky____________
Name: Boris Rubizhevsky   
           Title:           CEO


LEADDOG CAPITAL  L.P., BY ITS GENERAL PARTNER,
LEADDOG CAPITAL MARKETS, LLC




By:_____/s/ Chris Messalas______________
          Chris Messalas, Managing Member


LEADDOG CAPITAL MARKETS, LLC




By:_____/s/is Messalas_________________
          Chris Messalas, Managing Member